DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 08/02/2022 have been accepted and entered. All objections set forth in the in the Office Action mailed on 05/13/2022 have been overcome. 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/02/2022, with respect to claims 1, 9 and 10 have been fully considered and are persuasive.  The objections of 05/13/2022 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yizhou Liu on 08/12/2022.
The application has been amended as follows: 
Claim 10, line 13, remove the word “rocessor” and replace with --processor--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 incorporates the allowable subject matter of claim 4 with claim 2 into claim 1. Claims 9 
and 10 incorporate the allowable subject matter of claim 13 and 11. As stated in the Office Action mailed on 05/13/2022, the limitations reciting obtaining “a first ratio of the first change height to the first change distance;
obtaining a relative unit change height of the cover plate corresponding to unit change air
volume according to the first ratio, wherein an absolute value of the first ratio is positively correlated with the relative unit change height of the cover plate; and
accumulating relative unit change heights of a plurality of cover plates to obtain the actual
height of the cover plate” are not found explicitly in any of the prior art of record and if found would require a non-obvious combination into the combined rejection of independent claims 1 and 9. While Jensen does teach changing the height of the cover plate and as explained above would result in changing the horizontal distance, Jensen and none of the other prior art of record teaches finding a ratio corresponding to the change of height and horizontal distance and then determining a unit change of
height to a corresponding air volume and utilizing that unit change with a plurality of other cover plates
to determine an actual height of the cover plate.
	As a result, with the incorporation of the above subject matter into the independent claims, claims 1, 9 and 10 are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762